                                                                                                                   ---~ ~--~~=-:=:----0
                                                                            t Si)C SU!' ."'i'
                                                                              1
                                                                                                                                                            I
                                                                            ,--...,['\(-..'f 1~,,'~~-.-,,~-1·
                                                                            i._..,''\J\._ t_~1 l" 1 "---' I 4 1

UNITED ST A TES DISTRICT COURT                                              1~~LECTR0".'-l1C 1\ l .LY Fl LFl J                                              ,
SOUTHERN DISTRICT OF NEW YORK                                               l)iJC #·                    -----
                                                                            ,DJ\fl~
                                                                                --,-·.~--l~:["~----7··-~rac:-:-:'
                                                                                                                                                            !
                                                                                                                                                            1
-----------------------------------------------------------X                                                                                                1
                                                                                                                                                            j
VERONICA B. PATTERSON,                                                               r·      _1.,_,_c_ - ..
                                                                                                  I ,L                            c:~:;:·;..
                                                                                                                  _·_____ -_ ---- -·----- --·--,----,c-,-


                                   Plaintiff,                          20   CIVIL 4591 (SN)

                 -v-                                                        JUDGMENT

ANDREW M. SAUL,
Commissioner of Social Security,

                                   Defendant.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated July 2, 2021, that this action be, and

hereby is, remanded to the Commissioner of Social Security, pursuant to sentence four of 42

U.S.C. § 405(g), for further administrative proceedings, which will include the opportunity for a

hearing on remand.

Dated: New York, New York
       July2,2021


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                       Deputy Clerk
